May 15, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals

                              KEESHA PERRY, Appellant

NO. 14-10-00400-CV                       V.

                    HOUSTON HOUSING AUTHORITY, Appellee
                           ____________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from the
judgment signed by the court below on February 16, 2010, and to dismiss the entire case.
Having considered the motion and found it meritorious, we order the appeal
DISMISSED. We also order the judgment below VACATED and the case
DISMISSED.
      We further order that each party shall pay its costs incurred, and that this decision
be certified below for observance.
      We further order the mandate be issued immediately.